Blandford, Justice.
The question presented by the record in this case is, whether a license to sell spirituous or malt liquors, issued by the clerk of the county commissioners of Fulton county, in. the absence of the commissioners and without their express order and without their knowledge, in the city of Atlanta, is legal and valid.
The act creating the board of commissioners for Fulton county* directs that this board may or may not grant such license. Acts of 1884-85, p. 42. There is by the act a discretion vested in the.board of commissioners to grant or refuse such license. This discretion is that of the commissioners, not of their clerk; he has no such discretion or authority, and he cannot exercise it for the commissioners. 32 Minn. 145 ; 2 Dillon Munic. Oorp. 779. And it seems to follow, if this is so, that a license thus issued is void, and hence the recorder had the authority, under the ordinance of the city, to inflict the punishment which he did. City code of Atlanta, section 15.
Let the judgment of the court below be affirmed.

Acts 1880-1, p. 508.